Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 07/25/2022, which has been entered and made of record. Claims 1, 3-5, 11, 21-22 are pending in the application. 
As an initial matter, the rejection under 35 USC 112 has been withdrawn in view of applicant's amendments.
Response to Arguments
Applicant's arguments filed on 07/25/2022 have been fully considered but they are not persuasive.
Applicant submits “Applicant notes that claim 1 has been amended to specify that each pixel is formed from a plurality of light-emitting elements, such as LEDs, wherein each light-emitting element is specifically configured to emit a specified wavelength, including the first and second gamut- enhancing light-emitting elements (referred to as the fourth light-emitting element and the fifth light-emitting element in claim 1) that emit the specific gamut-enhancing colors recited. Even if Morovic discloses a pixel that emits the gamut-enhancing colors as recited in claim 1, which Applicant does not concede, Morovic does not disclose or suggest a display formed from pixels of light-emitting elements each configured to emit specified colors (e.g., specified wavelengths), including gamut-enhancing light-emitting elements that enhances the color gamut that each pixel can produce compared to a pixel that only emits the three primary colors. Rather, Morovic discloses a display wherein "[a] large gamut pixel/mask array 108 . . . overlay[s] a light source," wherein "[t]he light source [is] a backlight comprising a single or multiple lights."18 Morovic further describes that "[1]ight emitted from the light source 112 is passed through a large gamut pixel 130 ... which modulates the wavelength of the light source 112 to produce narrow-band primary colors (primaries).... [W]hen the emitted light [from the light source 112] is passed through the large gamut pixel 130, the wavelength(s) of the light can be modulated to produce a plurality of narrow- band primaries." 19 In other words, Morovic describes that its "primaries" are generated by a filter structure (the "large gamut pixel 130") that filters or "modulates" the light from a backlit light source. 
This is in stark contrast to Applicant's invention as specified in claim 1, wherein the light- emitting elements themselves are configured to each emit a specific color having a specific wavelength, which is an entirely different type of display.” (Remarks, Page 8-9) 
The examiner disagrees with Applicant’s premises and conclusion. “light- emitting element” is a broad term. There is no limit to say the device cannot be a mask type device or LCD or any combination of many known display technologies. If there are lights coming out from a display, it can be considered as light emitting device. A reflective display or not, all teach generating and emitting lights. It seems applicant trying to narrow the meaning of a light-emitting device by referring to applicant’s own way of emitting lights. However, the claim term “light-emitting element” as presented right now is broad enough to be taught by any type of displays. 
Both Mandle and Morovic are trying to solve the issue of generating wider color gamut. Thus, they are relevant arts. One of ordinary skill in the art who try to solve the issue of wide color gamut would have looked into many methods of improve color gamut. The logic to improve color gamut by adding more colors with different wavelengths are well-known and obvious to one of ordinary skill in the art (See Aieta, abstract).  Therefore, it does not matter what type of displays. The color gamut concept is same and it is only depending on the colors that produced by a device. 
Morovic teaches the claim 1 in Fig. 1B, 
    PNG
    media_image1.png
    170
    245
    media_image1.png
    Greyscale
.  And ¶0035, “The large gamut pixel 130 can include a plurality of cells, each to modulate the emitted light at a different wavelength to produce its own primary. For example, with reference to FIG. 1B, the individual large gamut pixel 130 can be in the form of a 3×3 grid with nine unique cells each outputting a unique narrow-band primary. Examples include a large gamut pixel 130 with a top left to bottom right configuration with nine primaries having respective peaks at or around 660, 630, 600, 570, 540, 510, 480, 450, and 420 nm.
Given RGB is three primary color with 660, 540 and 450 nm (corresponding to first, second and third wavelengths), other colors 630, 570, 480, 420nm could corresponds to fourth, fifth, sixth and seventh wavelengths. 

Applicant submits “A person having ordinary skill in the art would recognize that the different type of display (e.g., individually-colored light-emitting elements of the present application versus the filtered "large gamut pixel" of Morovic) would present different issues and challenges in displaying a broader color gamut. Therefore, the person having ordinary skill in the art would not have looked to Morovic at all in trying to design an array of pixels of light-emitting elements as recited in claim 1.” (Remarks, Page 19-20)
The examiner disagrees with Applicant’s premises and conclusion.  “generated and emitted by the device” is a broad term. There is no limit to say the device cannot have an interferometric modulator. If there are lights coming out from a display, it can be considered as light emitting device. A reflective display or not, all teach generating and emitting lights. It seems applicant trying to narrow the meaning of a light-emitting device by referring to applicant’s own way of emitting lights. However, the claim term “light-emitting device “as presented right now is broad enough to be taught by any type of displays. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mandle (US Pub 2020/0226967 A1) in view of Morovic et al. (US Pub 2017/0061851 A1) and Aieta, Francesco, et al. ("Large color gamut displays with diffraction gratings." JOSA A 33.6 (2016): 1133-1140.)


As to claim 1, Mandle discloses an electronic display (Mandle, abstract, ¶0325, ¶0327, ¶0329) comprising: an array of pixels of light-emitting elements, wherein each pixel includes a first light- emitting element configured to emit a first primary color having a first wavelength, a second light- emitting element configured to emit a second primary color having a second wavelength, a third light-emitting element configured to emit a third primary color having a third wavelength (Mandle, ¶0183, table 3, RGB are the three primary colors. ¶0160, table 1 and 2 shows the wavelength of RGB.), and 
a fourth light-emitting element configured to emit a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the first wavelength of from 15 nanometers to 50 nanometers (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color.); and a fifth light-emitting element configured to emit a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from 15 nanometers to about 50 nanometers from the second wavelength (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color.)
wherein a color gamut that can be produced by each pixel in the array is greater than a corresponding pixel of corresponding light-emitting elements that are configured to only emit the first primary color having the first wavelength, the second primary color having the second wavelength, and the third primary color having the third wavelength (Mandle, ¶0003, “an increased color gamut system within a display.” ¶0137, “A six-primary color system offers enhancements to the current RGB systems. It extends current color gamuts to a wider usable color gamut than currently offered and minimizes metamerisms”)
Assuming, arguendo, that Mandle does not teach “a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the first wavelength of from 15 nanometers to 50 nanometers” and “a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from 15 nanometers to 50 nanometers from the second wavelength”.
Morovic teaches “a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the first wavelength of from 15 nanometers to 50 nanometers” and “a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from 15 nanometers to 50 nanometers from the second wavelength” (Morovic, Fig. 1B, 
    PNG
    media_image1.png
    170
    245
    media_image1.png
    Greyscale
. 
¶0035, “The large gamut pixel 130 can include a plurality of cells, each to modulate the emitted light at a different wavelength to produce its own primary. For example, with reference to FIG. 1B, the individual large gamut pixel 130 can be in the form of a 3×3 grid with nine unique cells each outputting a unique narrow-band primary. Examples include a large gamut pixel 130 with a top left to bottom right configuration with nine primaries having respective peaks at or around 660, 630, 600, 570, 540, 510, 480, 450, and 420 nm. The example of FIG. 1 depicts a large gamut pixel 130 modulating the light emitted from the light source 112 at wavelengths ranging from deep red (˜660-680 nm) to deep blue (˜400-420 nm). As such, wide-band light that is passed through such a large gamut pixel 130 will be outputted as nine distinct, narrow-band primaries with exceptional high chroma. ¶0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).” ¶0042, “the color combination of 618+509+564+482 nm unblocked primaries, and 591+455 nm partially blocked primaries, are transmitted through the subtractive mask 140. This primary combination can then be projected onto the screen of the display 180 in order to ultimately produce a single pixel with a secondary color or color combination corresponding to the mixture of the transmitted primaries.” ¶0043, “may be capable of producing 2̂9, or 512 “secondaries,” since nine primaries are outputted which can each either be transmitted or blocked by the subtractive mask 140.” “the input signal 114 may be a video or other dynamic signal, in which the mask control unit 150 dynamically operates the subtractive mask 140 to output a different color combination for every frame of the video signal. In such arrangements, the mask control unit 150 can operate the entire subtractive mask array in order to output an exceptional visual presentation 102 with high-order color gamut.”)
Mandle and Morovic are considered to be analogous art because all pertain to display gamut. It would have been obvious before the effective filing date of the claimed invention to have modified Mandle with the features of “a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the first wavelength of from 15 nanometers to 50 nanometers” and “a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from 15 nanometers to 50 nanometers from the second wavelength” as taught by Morovic. The suggestion/motivation would have been the large gamut pixel may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut (Morovic, ¶0036).
Aieta further suggests an array of pixels of light-emitting elements, wherein each pixel includes a first light- emitting element configured to emit a first primary color having a first wavelength, a second light- emitting element configured to emit a second primary color having a second wavelength, a third light-emitting element configured to emit a third primary color having a third wavelength (Aieta, Fig. 3, page 1134, first column, “RGB LEDs”.), 
a fourth light-emitting element configured to emit a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance of from15 nanometers to50 nanometers from the first wavelength, and a fifth light-emitting element configured to emit a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from 15 nanometers to 50 nanometers from the second wavelength (Aieta, Fig. 3, page 1135, First column, “such spectral modulation also means that a single broadband LED can yield multiple narrowband primaries, which exceed it in colorfulness. Using commercially available LEDs and appropriate grating geometries, the filtered narrowband primaries were calculated and are shown in Fig. 3(b); these, if produced perfectly, would yield the color gamut shown in Fig. 3(c).” second column, “Each pixel comprises an array of N × N grating subpixels (e.g., 3 × 3) where each grating scatters a narrowband beam of light of a slightly different color. For example, a red LED with a peak emission at 600 and 100 nm of FWHM can be modulated into several primaries with peaks at 590, 600, 620, and 630 nm and FWHM of 10–20 nm, giving rise to four separate primaries [Fig. 2(b)], with chromaticities that significantly exceed those of the single broadband red LED that is used.” “matching a given target color (e.g., the colorimetry of a source image’s pixel) consists in identifying which of the system’s 512 display primaries can be convexly combined to match it.” Fig. 5, Fig. 6, page 1137, first column, “the gamut-maximizing choice consists of the following nine primaries, with peaks at 440, 450, 530, 540, 550, 570, 600, 610, and 620 nm [Fig. 6(a)].”); 
wherein a color gamut that can be produced by each pixel in the array is greater than a corresponding pixel of corresponding light-emitting elements that are configured to only emit the first primary color having the first wavelength, the second primary color having the second wavelength, and the third primary color having the third wavelength (Aieta, Page 1139, first column, “it can also be seen that the green samples (at 530 and 540 nm in particular but also at 550 nm) exceed the sRGB gamut and are close to the HP DreamColor gamut”).
Mandle, Morovic and Aieta are considered to be analogous art because all pertain to display gamut. It would have been obvious before the effective filing date of the claimed invention to have modified Mandle with the features of “a first gamut-enhancing color having a fourth wavelength that is within a first specified wavelength variance from the first wavelength of from 15 nanometers to 50 nanometers” and “a second gamut-enhancing color with a fifth wavelength that is within a second specified wavelength variance of from 15 nanometers to 50 nanometers from the second wavelength” as taught by Aieta. The suggestion/motivation would have been displaying a broad variety of colors has great benefits not only in the context of entertainment but also as a means to streamline design in prototyping and manufacturing processes and attain large color gamut (Aieta, abstract).

As to claim 3, claim 1 is incorporated and the combination of Mandle, Morovic and Aieta discloses each pixel further comprises a sixth light-emitting element configured to emit a third gamut-enhancing color with a sixth wavelength that is within a third specified wavelength variance from the third wavelength of from 15 nanometers to 50 nanometers (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color. Morovic Fig. 1B shows third gamut enhancing color in item 130. Also see Morovic and Aieta for the sixth color wavelength.);

As to claim 4, claim 1 is incorporated and the combination of Mandle, Morovic and Aieta discloses the first wavelength is within a first of a first range, a second range, and a third range; the second wavelength is within a second of the first range, the second range, and the third range; and the third wavelength is within a third of the first range, the second range, and the third range (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. Morovic Fig. 1B, item 130 and ¶0035-0036.).

As to claim 5, claim 4 is incorporated and the combination of Mandle, Morovic and Aieta discloses the first range is from 470 nanometers to 475 nanometers, the second range is from 530 nanometers to 535 nanometers, and the third range is from 615 nanometers to 620 nanometers (Mandle, ¶0183, table 3, RGBCYM have three primary RGB colors and CYM could be the gamut enhancing colors. ¶0160, table 1 and 2 shows the wavelength of RGB. ¶0190, table 5 shows a filter can slightly adjust the wavelength of a color. Thus it is obvious to have a filter on a pixel to slightly adjust the wavelength of a color. Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).” Also see Aieta, Fig. 3, Fig.5, Fig. 6, Fig. 8 and Fig. 9 for different color wavelengths.).

As to claim 21, claim 1 is incorporated and the combination of Mandle, Morovic and Aieta discloses each pixel further comprises: an eighth  light-emitting element configured to emit a fifth gamut-enhancing color having an eighth wavelength that is within a fifth specified wavelength variance of from 15 nanometers to 50 nanometers from the third wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”). Also see Aieta, Fig. 3, Fig.5, Fig. 6, Fig. 8 and Fig. 9 for different color wavelengths.). page 1137, “nine 30 nm bandwidth color filters were selected with peaks at the following wavelengths: 440, 450, 530, 540, 550, 570, 600, 610, and 620 nm.”).).

As to claim 22, claim 21 is incorporated and the combination of Mandle, Morovic and Aieta discloses each pixel further comprises: a ninth gamut-enhancing light-emitting element configured to emit a sixth gamut-enhancing color having a ninth wavelength that is within a sixth specified wavelength variance of from 15 nanometers to 50 nanometers from the third wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”). Also see Aieta, Fig. 3, Fig.5, Fig. 6, Fig. 8 and Fig. 9 for different color wavelengths.). page 1137, “nine 30 nm bandwidth color filters were selected with peaks at the following wavelengths: 440, 450, 530, 540, 550, 570, 600, 610, and 620 nm.”).

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mandle (US Pub 2020/0226967 A1) in view of Morovic et al. (US Pub 2017/0061851 A1), Aieta, Francesco, et al. ("Large color gamut displays with diffraction gratings." JOSA A 33.6 (2016): 1133-1140.) and Govil et al. (US Pub 2013/0182017 A1).

As to claim 11, claim 3 is incorporated and Mandle does not explicitly disclose a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance of from 15 nanometers to 50 nanometers from the third wavelength.
Morovic teaches a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance of from 15 nanometers to 50 nanometers from the third wavelength (Morovic Fig. 1B, item 130 and ¶0035-0036, “the large gamut pixel is not limited to a 3×3 grid of unique cells, but can have any number of cells arranged as a square (N×N grid) or rectangle (N×M), an ellipse with elliptical cells, a triangular grid, or any polygonal arrangement. As such, the large gamut pixel 130 may be arranged to produce as many narrow-band primaries as there are cells (unique modulators), which may further increase color gamut. Further still, each cell may modulate the emitted light to produce even higher chroma (e.g., <10 nm FWHM).”).
Aieta teaches a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance of from 15 nanometers to 50 nanometers from the third wavelength (Aieta, Fig. 3, Fig.5, Fig. 6, Fig. 8 and Fig. 9 for different color wavelengths.). page 1137, “nine 30 nm bandwidth color filters were selected with peaks at the following wavelengths: 440, 450, 530, 540, 550, 570, 600, 610, and 620 nm.”)
	Govil also teaches a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance of from about 15 nanometers to about 50 nanometers from the third wavelength (Govil, Fig. 13A-B, ¶0151, “Each subpixel 310, 311, 312 and 313 can be configured to be selectively switched among a first state, a second state, and a third state. The subpixel 310 can have a first state associated with a spectral reflectance associated with a light cyan color (with a distance between the reflective layer 14 and the optical stack 16, or gap size, of about 138.9 nm), a second state associated with a spectral reflectance associated with a red color (with a gap size of about 259.7 nm), and a third state associated with a spectral reflectance of a black color (with a gap size of about 0 nm). For this example, the first state corresponds to the relaxed position, the second state corresponds to the reverse actuated position, and the third state corresponds to the actuated position of the subpixel 310.” ¶0154-0155).
Mandle, Morovic, Aieta and Govil are considered to be analogous art because all pertain to display gamut. It would have been obvious before the effective filing date of the claimed invention to have modified Mandle with the features of “a fourth gamut-enhancing light-emitting element configured to emit a fourth gamut-enhancing color having a seventh wavelength that is within a fourth specified wavelength variance from the second wavelength” as taught by Govil. The suggestion/motivation would have been in order to selectively switching the subpixels of a second pixel to output a color of the second set of primary colors to achieve a color outside of the gamut of the first set of primary colors (Govil, ¶0015).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613